DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 7, 2021.  Claims 1 and 15 have been amended, claims 19 and 20 have been canceled, and claims 21 and 22 have been added.   Thus, claims 1 – 18, 21 and 22 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 18, 21 and 22 have been considered but are moot because the arguments do not apply to the new reference(s) used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by cited U.S. Patent Application Publication No. 2019/0122559 A1 to Zhang et al. (herein after "Zhang et al. publication").
As to claims 1 and 15,
the Zhang et al. publication discloses a system, comprising: 
first and second electronic control units (ECUs) in a vehicle programmed to monitor, respectively, a first operating condition and a second operating condition (see ¶13 for “a vehicle 10 having an autonomous driving system 12 with an autonomous lane change feature 13”.  The autonomous driving system 12 inherently includes an ECU programmed to monitor a first operating condition, and according to ¶16, “[t]he autonomous lane change feature 13 utilizes an electronic control unit . . . 18 [programmed to monitor a second operating condition]. The ECU 18 may be a separate ECU 18 to provide control for the autonomous lane change feature 13 . . .”), each operating condition including one of path deviation, lane width, user awareness, or steering torque (see ¶19, where steering torque is implicitly defined because the autonomous driving system 12 is disclosed to perform maneuvers which requires steering control, ¶30 for lane width, and ¶35 for user awareness), the first operating condition being a different operating condition than the second operating condition; 
wherein the second ECU is programmed to monitor the second operating condition according to a protocol with a security measure (see ¶17, where “[t]he autonomous lane change feature 13 and safety check 30 use the sensor 14 information reported to the ECU 18 to anticipate whether objects 24 in a merging lane 26 will intersect with the vehicle 10 during the autonomous lane change maneuver”); 
wherein the first or second ECU is further programmed to control vehicle operation based on the first or second operating condition (see ¶19 and ¶35).

As to claim 2,
the Zhang et al. publication is considered to disclose the vehicle operation being one of controlling vehicle steering, transitioning from an autonomous mode to one of a semi-autonomous or a manual mode, or controlling a vehicle human machine interface. (See ¶19 for controlling vehicle steering; and ¶35 where it is implicitly defined transitioning from autonomous mode to manual mode.)

As to claim 3,
the Zhang et al. publication is considered to disclose the first ECU being programmed to monitor the first operating condition according to a protocol with a security measure.  (See ¶13, where “the autonomous driving system 12 and autonomous lane change feature 13 includes performing a safety check 30 of the surrounding area.”)

As to claim 16,
the Zhang et al. publication is considered to disclose the vehicle operation being one of controlling vehicle steering, transitioning from an autonomous mode to one of a semi-autonomous or a manual mode, or controlling a vehicle human machine interface.  (See ¶19 for controlling vehicle steering; and ¶35 where it is implicitly defined transitioning from autonomous mode to manual mode.)

As to claim 21,
the Zhang et al. publication is considered to disclose the first or second ECU being further programmed to arbitrate between the first operating condition and the second operating condition and, then, to control vehicle operation based on the arbitrated first or second operating condition. (See ¶16, where “ECU 18 may be a separate ECU 18 to provide control for the autonomous lane change feature 13 or may also be used by another vehicle system, such as the autonomous driving system 12.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 – 10, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhang et al. publication in view of cited U.S. Patent Application Publication No. 2018/0346019 A1 to Fujii (herein after "Fujii publication").
As to claims 4 and 17,
the Zhang et al. publication discloses the invention substantially as claimed, except for
programming to monitor path deviation includes programming to determine that a deviation between a first projected path of the vehicle and a second projected path of the vehicle exceeds a deviation threshold, and then to suppress a driver assist feature in one or both of the first ECU or the second ECU.
The Fujii publication, however, discloses a lane assist system with multiple ECUs that communicate with each other and have the ability to change lanes automatically without input from the user. (See Figs. 5 – 8, ¶41 - ¶44 and ¶60 - ¶63.)   Such disclosure suggests programming to determine that a deviation between a first projected path of the vehicle and a second projected path of the vehicle exceeds a deviation threshold, and then to suppress a driver assist feature in one or both of the first ECU or the second ECU.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhang et al. publication such that programming to monitor path deviation includes programming to determine that a deviation between a first projected path of the vehicle and a second projected path of the vehicle exceeds a deviation threshold, and then to suppress a driver assist feature in one or both of the first ECU or the second ECU, as suggested by the Fujii publication, in order to secure sufficient time for handing over operation of a steering wheel to a driver and reduce a possibility of an own vehicle departing from a lane when the lane.

As to claim 6,
the Zhang et al. publication discloses the invention substantially as claimed, except for
programming to monitor path deviation includes programming to determine a predicted steerable path based on at least one of a vehicle heading angle, a curvature, or a curvature rate. 
The Fujii publication, however, discloses a lane assist system with multiple ECUs that communicate with each other and have the ability to control switching from one lane to another automatically without input from the user. (See Figs. 5 – 8, ¶41 - ¶44 and ¶60 - ¶63.)   Such disclosure suggests programming to monitor path deviation includes programming to determine a predicted steerable path based on at least one of a vehicle heading angle, a curvature, or a curvature rate.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhang et al. publication such that programming to monitor path deviation includes programming to determine a predicted steerable path based on at least one of a vehicle heading angle, a curvature, or a curvature rate, as suggested by the Fujii publication, in order to improve driver’s driving experience.
As to claims 7, 12 and 13,
the Zhang et al. publication discloses the invention substantially as claimed, except for
programming to monitor path deviation includes programming to determine a predicted lane path based on at least one of a lane marking, a lane barrier, and a roadway edge. 
The Fujii publication, however, discloses a lane assist system with multiple ECUs that communicate with each other and have the ability to control switching from one lane to another automatically without input from the user. (See Figs. 5 – 8, ¶41 - ¶44 and ¶60 - ¶63.)   The Fujii publication also discloses detecting objects/obstacle in the vehicle’s environment during a lane change operation.  (See ¶65 – ¶66 for detecting 3D objects/obstacle; see ¶69, where “camera sensor 12 is capable of recognizing a lane representing a region sectioned by white lines”.)   Such disclosure suggests programming to monitor path deviation includes programming to determine a predicted lane path based on at least one of a lane marking, a lane barrier or a roadway edge.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhang et al. publication such that programming to monitor path deviation includes programming to determine a predicted lane path based on at least one of a lane marking, a lane barrier, and a roadway edge, as suggested by the Fujii publication, in order to improve driver’s driving experience.



As to claims 8 and 18,
the Zhang et al. publication discloses the invention substantially as claimed, except for
programming to monitor lane width including programming to determine that a lane width in front of the vehicle is below a width threshold for an elapsed time exceeding a time threshold, and then to suppress a driver assist feature in one of the first ECU or the second ECU. 
The Fujii publication, however, discloses a lane assist system with multiple ECUs that communicate with each other and have the ability to control switching from one lane to another automatically without input from the user. (See Figs. 5 – 8, ¶41 - ¶44 and ¶60 - ¶63.)   The Fujii publication also discloses monitoring the lane width.  (See ¶22 and ¶69 – ¶70.)   Such disclosure suggests programming to monitor lane width including programming to determine that a lane width in front of the vehicle is below a width threshold for an elapsed time exceeding a time threshold, and then to suppress a driver assist feature in one of the first ECU or the second ECU.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhang et al. publication such that programming to monitor lane width including programming to determine that a lane width in front of the vehicle is below a width threshold for an elapsed time exceeding a time threshold, and then to suppress a driver assist feature in one of the first ECU or the second ECU, as suggested by the Fujii publication, in order to improve driver’s driving experience.


As to claims 9 and 10,
the Zhang et al. publication discloses the invention substantially as claimed, except for
programming to monitor user awareness including programming to, upon the first ECU determining that a user awareness is below an awareness threshold, actuate a driver alert with the second ECU.  
The Fujii publication, however, discloses a lane assist system with multiple ECUs that communicate with each other and have the ability to control switching from one lane to another automatically without input from the user. (See Figs. 5 – 8, ¶41 - ¶44 and ¶60 - ¶63.)   The Fujii publication also discloses monitoring user awareness.  (See ¶75 for a driver alert.)   Such disclosure suggests programming to monitor user awareness including programming to, upon the first ECU determining that a user awareness is below an awareness threshold, actuate a driver alert with the second ECU.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhang et al. publication such that programming to monitor user awareness includes programming to, upon the first ECU determining that a user awareness is below an awareness threshold, actuate a driver alert with the second ECU, as suggested by the Fujii publication, in order to improve driver’s driving experience.



Allowable Subject Matter
Claims 5, 11, 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667